Case 3:21-cr-00022-BJB Document 12 Filed 02/23/21 Page 1 of 6 PageID #: 45




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE

UNITED STATES OF AMERICA

                                                                        INDICTMENT
v.
                                                                  NO.   :!>~[) (~!}-}ctfl3
                                                                        18 U.S.C. § 924(d)
JOHN SUBLESKI                                                           18 u.s.c. § 2101
                                                                        28 U.S.C. § 2461(c)




The Grand Jmy Charges:

                                               COUNTl
                                               (Riot Act)

              1.   On or about December 29, 2020 to January 7, 2021, in the Western District of

Kentucky, Jefferson County, JOHN SUBLESKI, the defendant, used a facility of interstate

commerce, namely, the internet, Signal, and Facebook, with intent (1) to incite a riot; (2) to

organize, promote, encourage, participate in, and canyon a riot; (3) to commit an act of violence

in furtherance of a riot; and (4) to aid and abet any person in inciting and participating in and

carrying on a riot and committing any act of violence in furtherance of a riot, and during the course

of such use, and thereafter, performed and attempted to perform any other overt act, including, but
          I


not limited to, travelling to the intersection of Main Street and 2nd Street Bridge to Indiana, and

shooting a rifle at an automobile, for any purpose specified in (1), (2), (3), and (4) of this paragraph,

to wit:

              2.   JOHN SUBLESKI is a member and leader of the United Pharaoh Guard "UPG",
Case 3:21-cr-00022-BJB Document 12 Filed 02/23/21 Page 2 of 6 PageID #: 46




a/k/a "Loujahadeen", a Boogalo? Bois based anti-government anti-police ideology in Louisville,

Kentucky.

       3.      On December 29, 2020, JOHN SUBLESKI posted, "Just thinking of how they've

treated us, protectors of the people, as evil...Mak:es me wanna show them how evil we can be. I no

longer care for nor do I want a peaceful resolution or revolution .. .! want [drop of blood emoji.J"

       4.      On December 30, 2020, JOHN SUBLESKI wrote, "How much more f-----d up s-

--t gotta happen before the rest of you arm yourselves and armor up and join the resistance?".

       5.      On January 5, 2021, JOHN SUBLESKI posted to his Facebook account: "The

only thing that has ever beaten tyranny was a sword or a rifles .... DASSSSS IT. NOTHING ELSE!

GETCHO RIFLE AND LET IT BANG AGAINST THE GOVERNMENT."

       6.      On or about January 6, 2021, riots were occurring in the United States Capitol in

Washington, D.C.

       7.      JOHN SUBLESKI, posted in response to events occurring in the

nation's capital, to a Facebook Account posts inciting, promoting, and encouraging a riot in

Louisville, Kentucky.

       8.      At 12:02 p.m. on Januaiy 6, 2021, JOHN SUBLESKI posted to his Facebook

account "Those of you afraid to [B]OOG because "What ifwe die?" Well what ifwe f------g live?

get out there, do something!"

       9.      At 2:06 p.m. on January 6, 2021, JOHN SUBLESKI posted to his Facebook

account "They storming the capital in DC and ya'll can't unit enough to stmm the gov buildings

here .... smh I HATE IT.




                                                 2
Case 3:21-cr-00022-BJB Document 12 Filed 02/23/21 Page 3 of 6 PageID #: 47




        10.    At 3:24 p.m. on January 6, 2021 , .JOHN SUBLESKI posted to his Facebook

"OTTA YOUR HOMES AND INTO THE STREETS F---K THE GOVERNMENT AND THE

POLICE!!!!!!!! LETS GET THIS LUAU STARTED".

        11.    .f\.t3:38 p.m. on January 6, 2021, .JOHN SUBLESKlposted to his Facebook "Time

to Stmm LMPD".

        12.    On January 6, 2021, in a Signal chat with other members of the UPG, JOHN

SUBLESKI posted "Holy s--t woman shot in capital. Ya'll lets storm LMPD".

       13.     On January 6, 2021, in a Signal chat with other members ofUPG, JOHN

SUBLESKI posted "Everyone be aimed and armored because s--t can go south quick and if it

kicks off in one state then like dominos WE ALL BALL".

       14.     At around 7:00 p.m. on January, 6, 2021, rioters including UPG members

surrounded a motorist at 2nd and W. Broadway attempting to drive ai·ound vehicles and individuals

blocking the intersection. As a car drove on the sidewalk individuals approached the car to prevent

it from turning on Broadway. A member of UPG pointed weapons at a driver in a car and damaged

his vehicle with a metal trash can when the driver attempted to leave.

       15.     Thereafter, more than 20 persons, including JOHN SUBLESKI, assembled at

2nd and Main Street closing traffic on main street and to and from Indiana on the 2nd Street Bridge

and began rioting by engaging in acts of violence that constituted a clear and present danger and

resulted in damage to the property. The assemblage pointed weapons and threatened motorists and

damaged vehicles.

       16.     .JOHN SUBLESKI participated in the rioting by inciting protestors, providing

armed security, and ultimately firing his weapon, committing an act of violence in furtherance of




                                                 3
Case 3:21-cr-00022-BJB Document 12 Filed 02/23/21 Page 4 of 6 PageID #: 48




a riot, endangering protestors in the line of fire after a motorist drove past the blocked intersection

at 2nd and Main Street.

          17.      On January 7, 2021, JOHN SUBLESKI posted to this Facebook, "ALL I WANN

DO IS GO OUT [BOOGN] 1 WITH THE SHOOTERS [WINK EMOJI] UPG/LOUIID-IADEEN".

          In violation of Title 18, United States Code, Sections 2101.



                                        NOTICE OF FORFEITURE

          16.     As a result of committing the offense alleged in Count 1 of this Indictment,

JOHN SUBLESKI, the defendant, shall forfeit to the United States pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461 (c), all firearms and

ammunition involved in the commission of the offens es.

          All in violation of Title 18, United States Code, Section 924(d), and Title 28, United

States Code, Section 246l(c).

                                                     A TRUE BILL.


                                                (
                                                     FOREPERSON .


MICHA • A. BENNETT
ACTING UNITED STATES ATTORNEY

MAB:JDJ




1   The O's in BOOGN are blood emojis in the post.

                                                       4
Case 3:21-cr-00022-BJB Document 12 Filed 02/23/21 Page 5 of 6 PageID #: 49




UNITED STATES OF AMERICAv. JOHN SUBLESKI

                                                            PENALTIES

Count I: NM 5 yrs./$10,000/both/NM 3 yrs. Supervised Release
Forfeiture


                                                               NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11, 1984, as follows:

          Misdemeanor:             $ 25 per count/individual             · Felony:        $100 per count/individual
                                   $125 per count/other                                   $400 per count/other      ·



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571, 3572, 3611, 3612

Failure to pay fine as ordered may subject you to the following:

          I.     INTEREST and PENALTIES as applicable by law according to last .date ofoffense.

                      For offenses occurring after December 12, 1987:

                      No INTEREST will accrue on fines under $2,500.00.

                      INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                      following the two week period after the date a fine is imposed.

                      PENALTIES of:

                      10% of fine balance if payment more than 30 days late.

                      15% of fine balance if payment more than 90 days late.

          2.         Recordation of a LIEN shall have the same force and effect as a tax lien.

          3.          Continuous GARNISHMENT may apply until your fine is paid.

          18   u.s.c. §§ 3612, 3613
                     If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                     of not more than the greater of$10,000 or twice the .unpaid balance of the fine; or
                     IMPRISONMENT for not more than I year or both. 18 U.S.C. § 36 I 5




                                                                    5
Case 3:21-cr-00022-BJB Document 12 Filed 02/23/21 Page 6 of 6 PageID #: 50




RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           1.        That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S . District Court Clerk, o"r

           2.        Give bond for payment thereof.

           18 u.s.c. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      601 WestBroadway .
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREEN:                   Clerk, U.S. District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42101
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 42301
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      501 Broadway
                                                      Paducah,KY 42001
                                                      270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made:




                                                                     6
